March 5, 2001



Mr. Kevin Brown
4212 Lake Forest Drive West
Ann Arbor, MI 48108


Dear Kevin,

I am very pleased to extend to you Donnelly Corporation's offer of employment to
fill the position of Senior Vice President, Chief Financial Officer for Donnelly
Corporation (Donnelly). We believe you bring outstanding skills to our company
and that you will find Donnelly an excellent environment in which to invest your
career.

You will report to Dwane Baumgardner, Chairman of the Board, Chief Executive
Officer and President. As a Senior Vice President, you will be part of the
senior management team and an officer of the company. You will work from the
Donnelly offices located in Holland, Michigan. The details of your offer are as
follows:

1. A base salary of $ 22,916.66 per month. This equates to an annual salary of
$275,000. Our policy is to review salaries for all positions annually.

2. The annual bonus incentive plan presently provided is linked to the
achievement of specific business and individual goals. Achieving plan
performance would result in a target bonus of 50% of base salary, prorated for
the year 2001. Payment of the bonus may range from 0 to 150% of the target,
based on a combination of exceeding individual and company performance targets.
Dwane will meet with you shortly after your start to establish specific goals
for the remainder of fiscal year 2001. The annual incentive bonus is paid after
the announcement of fiscal year results. Your annual bonus incentive plan is
governed by the terms of the Donnelly plan for this program.

3. To demonstrate our interest in you joining Donnelly, you will be given a
gross lump-sum-signing bonus of $ 75,000.00. This bonus would be paid after
completing your 90-day probationary period. You will also be given a gross
lump-sum-signing bonus of $50,000 paid on your one-year anniversary date.

 



--------------------------------------------------------------------------------



4. It is customary for Donnelly to consider stock options for executives
annually based on competitive market comparisons and on individual contributions
made to the business. The initial stock option grants will be priced on the date
of your start of employment. Subsequent grants will be priced as of the date
granted. Stock options become exercisable in three equal annual installments,
beginning 12 months after the date of grant and expire ten years after receiving
them.

A special one-time consideration is being offered to you to recognize the
adjustments that will be required in making a transition to Donnelly. This
one-time consideration will include an initial stock offering of 15,000 shares
upon your start at Donnelly. These shares are subject to approval by the
Donnelly Board of Directors Stock Option Committee and will be governed by the
terms of the Donnelly plans for these programs.

5. As a member of the corporate management team, you will receive a company
provided car valued at approximately $40,000. You will be reimbursed each month
for car expenses including insurance, maintenance, and business fuel expenses.
You will be responsible for the tax consequences of the personal use portion of
the car, as this allowance is not reported on your W-2.

6. Donnelly offers a very comprehensive package of group health insurance and
group life insurance. Your medical and dental coverage will be effective as of
your date of hire provided you complete and return the necessary election forms
within thirty days from your start date. The employee cost and level of coverage
that you will have is determined by your elections under Donnelly's Flexible
Benefits Plan. Brief descriptions of these plans are enclosed. You will be
provided with detailed descriptions of all plans and I believe you will find our
flexible benefit options very strong in protecting you and your dependents.

7. Donnelly also offers a retirement plan and a 401(k) plan, a tuition
reimbursement program, and an employee stock purchase program. Currently
Donnelly contributes 50 cents to your 401(k) account for every dollar that you
contribute up to 5% of eligible wages. Eligibility for 401(k) is after 30 days
of employment, eligibility for tuition reimbursement is after ninety days of
employment and eligibility for employee stock purchase discount is after three
months of employment. Each plan is governed by the terms of the Donnelly plan
for these programs.

 



--------------------------------------------------------------------------------



8. Vacation is accrued at the rate of six weeks per year (4.615 hours per week).
Donnelly has 10 paid holidays per year.

9. To assist your relocation to West Michigan our relocation package, to be
exercised within one year, includes:

 * A three-day house hunting trip including meals, transportation, and lodging
   in West Michigan.
 * Lodging at the Residence Inn, not to exceed 30 days, for the purposes of
   finding temporary housing in West Michigan.
 * Temporary living reimbursement to cover the cost of an apartment or
   equivalent temporary condo or townhouse for up to five months in West
   Michigan. You will be eligible for this benefit at the start of your
   employment. These costs will be "grossed-up" for taxes.
 * Reimbursement of typical closing costs on a primary residence in West
   Michigan. These costs shall include the costs listed on the Closing Statement
   and includes insurance, surveys, appraisals, loan origination fee (not to
   exceed 1%) and processing fees. Points or mortgage buy downs are not
   reimbursed.
 * Moving of your household goods to West Michigan. Donnelly has contracts with
   two national carriers and can select the carrier for you. These
   reimbursements are not reported as taxable income to the IRS

   Full buyout option via a third-party relocation company for the sale of your
   home in Ann Arbor. The buyout price is based on the average value of two
   independent appraisals. Once you receive the buyout price you will have 60
   days to get a bonafide offer exceeding the buyout price or accept the buyout
   price. The tax consequences of selling the home are covered in the buyout
   option.

10. In the event you are separated from Donnelly for any reason other than
cause, we will provide a severance plan that provides 12 months of base salary
and benefits subject to a non-compete agreement in our specific area of business
and closure on a separation agreement.

 



--------------------------------------------------------------------------------



 

11. If you choose to leave Donnelly within the first two years of your start
date, you agree to reimburse Donnelly, on a prorated basis, the signing bonus in
Item 3 and any relocation costs identified in Item 9 paid to you or on your
behalf by Donnelly. You also will receive all benefits for which you are vested
per plan descriptions.

This offer of employment is contingent upon you successfully passing a
pre-employment drug and alcohol test, signing an Employee Confidentiality and
Non-Competition Agreement and Ethical Guidelines Statement. This offer is also
contingent upon the satisfactory completion of an investigation into your
background. This investigation will consist of a criminal background report. You
are required to provide the company with your date of birth to facilitate the
background investigation. This investigation will not be conducted without your
written authorization on the Notice and Authorization Form.

All matters not specified here will be handled in accordance with company
policy. We will provide you with all appropriate policies and plan descriptions
forthrightly upon request. I believe that you will find all of them very
competitive and supportive.

Of course we understand that you will need time to assess this opportunity. This
offer will remain open until the close of the business day Monday March 12,
2001. Your start date will be on or before Monday April 2, 2001.

Donnelly continues to grow and develop as a global organization that is
technology driven, customer focused and growth oriented. We have positioned the
organization to continue our 15% compounded annual growth rate through the next
decade. With your proven skills in the automotive industry and experience in
operations and finance, the prospects for this growth should be strong.

On behalf of Dwane Baumgardner and the corporate management team, we look
forward to having you join our team. I am convinced that you will help make this
an even stronger company. We are all looking forward to working with you.

Sincerely,

DONNELLY CORPORATION




/s/JAMES J. WUJKOWSKI         

/s/KEVIN BROWN               

                          

James. J. Wujkowski

Kevin Brown                                     Date

Manager, Global Recruiting

 